Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 1 of 16




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-21754-CV-SCOLA
                           MAGISTRATE JUDGE REID

  MIKE E. NEAL,

         Plaintiff,

  v.

  DIRECTOR DANIEL JUNIOR,
  et al.,

       Defendants.
  __________________________/

        REPORT AND RECOMMENDATIONS OF MAGISTRATE JUDGE
         RE: DEFENDANTS’ MOTION TO DISMISS [ECF NO. 29] AND
       PLAINTIFF’S MOTION ENTITLED “EMERGENCY RESTRAINING
                    ORDER INJUNCTION” [ECF NO. 35]

                                   I.   Introduction

         The incarcerated pro se plaintiff, Mike E. Neal filed an amended civil rights

  complaint pursuant to 42 U.S.C. § 1983 on May 21, 2019. [ECF No. 8]. This Cause

  is presently before the Court upon the Defendants’ motion to dismiss. [ECF No. 29].

  The Court has considered the operative complaint [ECF No. 8], Defendants’ Motion

  to Dismiss to amended complaint [ECF No. 29], Plaintiff’s Response in opposition

  [ECF No. 33], and Defendants’ Reply [ECF No. 34]. Subsequently, Plaintiff filed a

  motion for injunctive relief, which is also addressed in this Report. [ECF No. 35].


                                           1
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 2 of 16




            This latest case by Plaintiff has been referred to the Undersigned for the

  issuance of all preliminary orders and any recommendations to the district court

  regarding dispositive motions. See 28 U.S.C. § 636(b)(1)(B), (C); Fed. R. Civ. P.

  72(b), and S.D. Fla. Admin. Order 2019-2.

            For the reasons stated below, Defendants’ Motion to Dismiss [ECF No. 29]

  should be GRANTED, the case should be DISMISSED, and Plaintiff’s motion for

  injunctive relief [ECF No. 35] DENIED.

                                     II.    Plaintiff’s Allegations

            After filing the initial complaint, Plaintiff filed an amended complaint. [ECF

  No. 8]. 1 The amended complaint named ten defendants involving an incident which

  occurred approximately on April 12, 2019. [Id.]. Plaintiff claimed that the day after

  Defendant Lumpkins, a unit officer at Metro West Detention Center in Miami,

  Florida, made “threats,” he was being escorted to the shower in handcuffs when

  Lumpkins pushed him in the left shoulder and punched him in the face and head.

  [Id. at 9]. Plaintiff received medical care from medical personnel for swelling of his

  face and head and pain in his back, leg, neck, and left ear. [Id.]. Plaintiff raised other

  claims against other defendants for failure to protect, retaliation, failure to intervene,

  failure to adhere to grievance procedures, and failure to permit the filing of criminal

  charges. [See id., generally].


  1
      Plaintiff’s initial complaint was filed on or about April 19, 2019. [ECF No. 1].
                                                     2
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 3 of 16




        Plaintiff did not pay the $400.00 filing fee but, rather, filed a motion to

  proceed in forma pauperis, which the Court initially granted. [ECF Nos. 3, 4]. After

  screening the instant complaint, the Undersigned issued a Report recommending that

  certain claims against Defendants Amborse, Frade, and Lumpkins proceed; and the

  Court adopted the Report. [ECF Nos., 12, 13, 20].

        At the Court’s expense, Defendants were served with the complaint and

  quickly filed a motion to dismiss asserting that Plaintiff is a “three-striker” and was

  required as a matter of law to pay the filing fee and may not proceed in forma

  pauperis. [ECF No. 29]. The Court ordered Plaintiff to file a response. [ECF No.

  30]. Plaintiff filed a motion for permission to present evidence of imminent danger,

  which would exempt him from paying the filing fee and permit him to proceed in

  forma pauperis. [ECF No. 31]. The Court granted the motion, in part, specifically

  instructing Plaintiff that his Response was to be limited to addressing the issues

  raised in the motion to dismiss and should not include claims not included in the

  operative complaint, nor could he use the response to otherwise supplement or

  amend the operative complaint. [ECF Nos. 31, 32]. In his Response, Plaintiff does

  not dispute his status as a “three-striker.” Rather, he claims that he meets the

  imminent danger exception recognized by the Prisoner Litigation Reform Act

  (PLRA) by raising the same claims of injury he alleged in his other dismissed cases.

  [ECF No. 33]. Defendants filed a Reply in support of their motion to dismiss arguing

                                            3
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 4 of 16




  that Plaintiff “failed to link any of the claims he has alleged….to any “imminent

  danger.”” [ECF No. 34].

        Plaintiff’s status as a “three-striker” under the provision of the PLRA and his

  failure to allege meet the imminent danger exception warrants dismissal of the

  instant action.

                                III.   Applicable Law

                                   A. § 1915(g) Standard

        A prisoner attempting to proceed in forma pauperis (IFP) in a civil action in

  federal court must comply with the mandates of the Prison Litigation Reform Act

  (“PLRA”), Pub. L. No. 104–134, §§ 801–810, 110 Stat. 1321 (1996). 28 U.S.C. §

  1915(g) of the PLRA provides:

        In no event shall a prisoner bring a civil action or appeal a judgment in
        a civil action or proceeding under this section if the prisoner has, on 3
        or more prior occasions, while incarcerated or detained in any facility,
        brought an action or appeal in a court of the United States that was
        dismissed on the grounds that it is frivolous, malicious, or fails to state
        a claim upon which relief maybe granted, unless the prisoner is under
        imminent danger of serious physical injury.
        The constitutionality of the foregoing provision of the PLRA, referred to as

  ‟three strikes provision,” has been comprehensively explored and upheld by the

  Eleventh Circuit Court of Appeals. See Rivera v. Allin, 144 F.3d 719 (11th Cir. 1998)

  (internal citations omitted), abrogated on other grounds by Jones v. Bock, 549 U.S.

  199 (2007). Specifically, the Eleventh Circuit has determined that the “three strikes”


                                            4
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 5 of 16




  IFP provision does not violate an inmate’s First Amendment right of access to the

  courts; the doctrine of separation of judicial and legislative powers; the Fifth

  Amendment’s right to due process of law; or, an inmate’s right to equal protection.

  Id. at 721-27.

        To invoke the exception to § 1915(g), a plaintiff must allege and provide

  specific factual allegations of ongoing serious physical injury, or a pattern of

  misconduct evidencing the likelihood of imminent serious physical injury. See also

  Miller v. Donald, 541 F.3d 1091, 1096 (11th Cir. 2008) (“Congress was deliberate

  in leaving an exception for claims of imminent threat of serious physical injury when

  it enacted the three-strikes provision that screens out all other IFP suits as part of the

  PLRA.”). Vague allegations of harm and unspecific references to injury are

  insufficient.

        Thus, in order to meet this exception, “the complaint, as a whole, [must]

  allege[] imminent danger of serious physical injury.” Brown v. Johnson, 387 F.3d

  1344, 1350 (11th Cir. 2004). The issue is whether the plaintiff falls within the

  exception to the statute, imminent danger of serious physical injury at the time of

  filing the lawsuit, not at the time of the alleged incident that serves as the basis for

  the complaint. See Medberry v. Butler, 185 F.3d 1189, 1193 (11th Cir. 1999) (prison

  officials deliberately indifferent to plaintiff's safety by placing him in dangerous




                                              5
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 6 of 16




  situation, causing prisoner to fear for his life, which ceased at the time of filing, fails

  to demonstrate imminent danger).

       B. Dismissals of Actions as “Duplicative” are Dismissals for Maliciousness

        Various courts have recognized that actions dismissed as duplicative are

  dismissals for maliciousness. Complaints are frivolous if they seek to relitigate

  claims that allege substantially the same facts arising from a common series of events

  which have already been unsuccessfully litigated by the plaintiff. Wilson v. Lynaugh,

  878 F.2d 846, 850 (5th Cir. 1989). It is “‘malicious’ for a pauper to file a lawsuit

  that duplicates allegations of another pending federal lawsuit by the same plaintiff.”

  Pittman v. Moore, 980 F.2d 994, 994-995 (5th Cir. 1993). “Repetitious litigation of

  virtually identical causes of action may be dismissed under § 1915 as frivolous or

  malicious.” McWilliams v. Colorado, 121 F.3d 573 (10th Cir. 1997) relying on

  Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988) (internal citations omitted).

  See also Ellis v. Amex. Life Ins. Co., 211 F.3d 935, 938 n.1 (5th Cir. 2000) (“res

  judicata bars all claims that were brought or could have been brought based on the

  operative factual nucleus.”).

         This is consistent with well-settled law that “a plaintiff may not file

  duplicative complaints in order to expand their legal rights.” Vanover v. NCO Fin.

  Servs., Inc., 857 F.3d 833, 841 (11th Cir. 2017) (citation and quotation marks

  omitted).

                                              6
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 7 of 16




                                           IV.     Discussion

            Plaintiff is a multiple filer, having filed numerous § 1983 actions in this Court

  with the following outcomes that amounted to “strikes” prior2 to the filing of the

  instant case:

        1. Neal v. Miyares, et al., Case No. 18-20085-CV-Cooke (filed January 9, 2018)
           dismissed with prejudice on January 4, 2019, for failure to state a claim and
           failure to exhaust administrative remedies.

        2. Neal v. Washington, et al., Case No. 18-20440-CV-Williams (filed February
           5, 2018) dismissed on October 30, 2018, as duplicative of Case No. 18-20085-
           CV-Cooke because the allegations were part of the same series of events.

        3. Neal v. Dolce, et al., Case No. 18-20693-CV-Williams (filed February 22,
           2018) dismissed on November 15, 2018, as duplicative of Case Nos. 18-
           20085-CV-Cooke and 18-20374-CV-Williams because the allegations were
           part of the same series of events.

        4. Neal v. Blanco, et al., Case No. 18-20863-CV-Moore (filed March 7, 2018)
           dismissed on January 4, 2018, for failure to state a claim.

        5. Neal v. Bailey, et al., Case No.18-21526-CV-Martinez (filed April 18, 2018)
           dismissed on August 28, 2018, as duplicative of Case No. 18-20085-CV-
           Cooke.

        6. Neal v. Bailey, et al., Case No. 18-cv-21724-Altonaga (filed April 30, 2018)
           dismissed on May 29, 2018, as duplicative of 18-20085-CV-Cooke.

  The Defendants also attempt to rely on the dismissal for failure to state a claim in

  Case No. 18-25146-CV-Cooke; however, because this case was dismissed on April

  30, 2019, after Plaintiff filed the instant case, it does not count against Plaintiff in



  2
      As stated above, Plaintiff filed the instant case on April 19, 2019. [ECF No. 1].
                                                     7
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 8 of 16




  the resolution of this matter. In short, it was not a strike at the time Plaintiff filed the

  instant case. This Court takes judicial notice of these prior filings pursuant to Federal

  Rules of Evidence 201(b) and (c). See United States v. Jones, 29 F.3d 1549, 1553

  (11th Cir. 1994) (indicating that documents filed in another court may be judicially

  noticed) (quoting Liberty Mut. Ins. Co. v. Rotches Pork Packers, Inc., 969 F.2d 1384,

  1388-89 (2d Cir. 1992)).

         Plaintiff’s allegations of imminent danger involve a past events, and nowhere

  in his complaint did he allege or insinuate that he was in imminent danger. [ECF

  Nos. 1, 8]. Plaintiff simply did not allege a condition nor a pattern of behavior at the

  time of his filing that meets the imminent danger exception. Rather, in his Reply,

  Plaintiff attempts to connect all of his prior dismissed filings in attempt to support

  the exception simply because he claims he does not have the money for the filing

  fee for the instant case. [See generally ECF No. 33]. This is insupportable. Plaintiff

  fails to make the proper showing; therefore, “the proper procedure is for the district

  court to dismiss the complaint without prejudice.” Dupree v. Palmer, 284 F.3d 1234,

  1236 (11th Cir. 2002) (per curiam).

         More importantly, as evident in reviewing the underlying duplicative cases,

  Plaintiff’s actions demonstrated an intent to manipulate the judicial system not only

  by filing duplicate cases and a plethora of frivolous motions, but by his resistance to

  following court orders. Moreover, despite the Court’s instruction that he could

                                               8
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 9 of 16




  amend Case No. 18-20085-CV-Cooke, a previous case, to include additional parties

  or claims, Plaintiff never did. Because Plaintiff proceeded IFP in all of the six actions

  listed above, he is barred from prosecuting this action IFP unless he is in imminent

  danger of serious physical injury at the time of filing. 28 U.S.C. § 1915(g). He has

  not demonstrated imminent danger at the time of filing this case.

        As it does not appear that Plaintiff is under imminent danger of serious

  physical injury, it is recommended that this case be DISMISSED pursuant to 28

  U.S.C. § 1915(g).

        V.    Plaintiff’s Pending “Emergency Restraining Order Injunction”
                              ECF No. 35 Should Be DENIED

                          A. Plaintiff’s Claims within ECF No. 35

        After filing his response to the Defendants’ motion to dismiss, Plaintiff filed

  a motion for injunctive relief entitled “Emergency Restraining Order Injunction”

  making various allegations against persons who are not parties to the instant action

  and are employed at a different facility altogether from the facility named in the

  instant case. [ECF No. 35]. Plaintiff’s allegations in the instant case occurred at

  Metro West Detention Center.

        In the motion for injunctive relief, Plaintiff seeks a restraining order against

  Chief Rodriguez at Turner Guilford Knight Correctional Center and Chief Denson

  at the Pretrial Detention Center. [Id.]. Plaintiff alleges that the two conspired to take

  his legal documents and writing material, blocking his access to the court and
                                             9
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 10 of 16




   affecting his ability to litigate the instant matter. [Id.]. In addition, Plaintiff does not

   indicate what “legal documents” were missing or destroyed. [Id.]. Plaintiff also

   claims that Captain Yeber told him that if he continues to file grievances, he will

   order his officers to “beat [Plaintiff] up.” [Id.]. Plaintiff claims he wants to stop

   threats to cause him physical bodily harm, to stop these persons from holding his

   legal documents and writing materials, and to order Deputy Director Junior to give

   him his legal documents immediately. [Id.].

                          B. Standard of Review for Injunctive Relief

          The grant or denial of a preliminary injunction is within the sound discretion

   of the district court and will not be disturbed absent a clear abuse of discretion.

   Palmer v. Braun, 287 F.3d 1325, 1329 (11th Cir. 2002). See also LSSi Data Corp.

   v. Comcast Phone, LLC, 696 F.3d at 1119; Carillon Importers, Ltd. v. Frank Pesce

   Intern. Group Ltd., 112 F.3d 1125, 1126 (11th Cir. 1997) (citations omitted). The

   standard for issuing a preliminary injunction is the same as is required for a

   temporary restraining order. See California v. Am. Stores Co., et al., 492 U.S. 1301

   (1989); Johnson v. U.S. Dep’t of Agric., 734 F.2d 774 (11th Cir. 1984). In order for

   a preliminary injunction to issue, the party seeking relief must demonstrate the

   following four factors:

          1. a substantial likelihood that he will prevail on the merits,

          2. a substantial threat that he will suffer irreparable injury if the
             injunction is not granted,
                                               10
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 11 of 16




         3. that the threatened injury to him outweighs the potential harm the
            injunction may do to the defendant, and

         4. that the public interest will not be impaired if the injunction is
            granted.

   DeYoung v. Owens, 646 F.3d 1319, 1324 (11th Cir. 2011); Keaton v. Anderson-

   Wiley, 664 F.3d 865, 868 (11th Cir. 2011); Alabama v. U.S. Army Corps of

   Engineers, 424 F.3d 1117, 1128 (11th Cir. 2005) (citations omitted).

         Moreover, a preliminary injunction is an extraordinary and drastic remedy that

   should not be granted unless the movant clearly establishes the burden of persuasion

   as to all four prerequisites. LSSi Data Corp. v. Comcast Phone, LLC, 696 F.3d at

   1119; Forsyth Cty. v. U.S. Army Corps of Engineers, 633 F.3d 1032, 1039 (11th Cir.

   2011) (citations omitted); Seigel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000);

   McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); All Care

   Nursing Service v. Bethesda Memorial Hosp., 887 F.2d 1535, 1537 (11th Cir. 1989)

   (quotations omitted).

         The purpose of preliminary injunctive relief is to preserve the status quo

   between the parties and to prevent irreparable injury until the merits of the lawsuit

   itself can be reviewed. Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994); All

   Care Nursing Serv., supra; United States v. State of Ala., 791 F.2d 1450, 1457 n. 9

   (11th Cir. 1986). This necessitates that the relief sought in the motion be closely

   related to the conduct complained of in the actual complaint. Devose, 42 F.3d at 471;
                                            11
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 12 of 16




   Penn v. San Juan Hosp., 528 F.2d 1181, 1185 (10th Cir. 1975). It should further be

   noted that the persons from whom the injunctive relief is sought must be a party to

   the underlying action. See In re Infant Formula Antitrust Litig., MDL 878 v. Abbott

   Laboratories, 72 F.3d 842, 842-42 (11th Cir. 1995).

         A showing of irreparable harm is “the sine qua non of injunctive relief.”

   Northeastern Florida Chapter of Ass’n of General Contractors v. Jacksonville, 896

   F.2d 1283, 1285 (11th Cir. 1990) citing Frejlach v. Butler, 573 F.2d 1026, 1027 (8th

   Cir. 1978). The injury must be “neither remote nor speculative, but actual and

   imminent.” Northeastern, supra, at 1285; citing Tucker Anthony Realty Corp. v.

   Schlesinger, 888 F.2d 969, 973 (2nd Cir. 1989). An injury is “irreparable” only if it

   cannot be undone through monetary remedies. Cunningham v. Adams, 808 F.2d 815,

   821 (11th Cir. 1987) citing Cate v. Oldham, 707 F.2d 1176, 1189 (11th Cir. 1983).

   “The key word in this consideration is irreparable. Mere injuries, however

   substantial, in terms of money, time and energy necessarily expended in the absence

   of a stay, are not enough. The possibility that adequate compensatory or other

   corrective relief will be available at a later date, in the ordinary course of litigation,

   weighs heavily against a claim of irreparable harm.” Northeastern, supra, at 1285;

   citing Sampson v. Murray, 415 U.S. 61, 90 (1974); accord. United States v. Jefferson

   Cty., 720 F.2d 1511, 1520 (11th Cir. 1983).

                                          C. Discussion

                                              12
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 13 of 16




          Turning to the first prerequisite for issuance of preliminary injunctive relief,

   the Court finds that Plaintiff does not demonstrate a substantial likelihood of success

   on the merits of his claims. First, the assertions contained in the motion for

   preliminary injunction do not identify any specific harassment, threat, or injury tied

   to any defendant in the underlying case. The persons from whom injunctive relief is

   sought must be parties to the underlying action. See In re Infant Formula Antitrust

   Litig., MDL 878 v. Abbott Lab., 72 F.3d at 842-43. Plaintiff’s allegations do not form

   an adequate basis for granting injunctive relief as the Court is without subject matter

   jurisdiction. While Plaintiff’s allegations are appreciable, they amount to only broad,

   conclusory statements regarding alleged harassment. Plaintiff names Rodriguez,

   Denson, Yeber, and Junior, none of whom are parties to the action. Defendant Junior

   was previously screened out of the instant case and is not party to the action. See

   Report ECF No. 12 and the Court’s order adopting the Report ECF No. 13.

          Second, Plaintiff’s request for injunctive relief to stop officials from

   retaliation is legally deficient. His request is targeted at conduct that bears no relation

   to his underlying claims against the defendants in the instant case. See, e.g., Devose

   v. Herrington, 42 F.3d at 471 (affirming denial of request for preliminary injunction

   based on alleged retaliatory conduct unrelated to basis for prisoner’s Section 1983

   claim and explaining that “a party moving for a preliminary injunction must

   necessarily establish a relationship between the injury claimed in the party’s motion

                                               13
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 14 of 16




   and the conduct asserted in the complaint”). His claim for injunctive relief is, thus,

   purely speculative and does not present a “case or controversy” under Article III.

   See L.A. v. Lyons, 461 U.S. 95, 101-110 (1983); O’Shea v. Littleton, 414 U.S. 488,

   493-495 (1974). Moreover, the record belies Plaintiff’s claim that he has been unable

   to litigate this case. Rather, Plaintiff has filed numerous motions, filings, and exhibits

   in an effort to litigate the instant matter and a host of other cases in this Court.

         Finally, Plaintiff has failed to demonstrate a substantial threat that he will

   suffer a requisite irreparable injury absent issuance of the requested preliminary

   injunction. Should Plaintiff be able to prove that the persons named in the request

   for injunction acted in retaliation for Plaintiff having filed this case, Plaintiff would

   be able to recover damages under 42 U.S.C. § 1983. Because Plaintiff has an

   adequate remedy at law, there cannot be a finding of irreparable injury. The

   unavailability of an adequate remedy at law is essentially a prerequisite to a finding

   of irreparable injury. United States v. Jefferson County, 720 F.2d 1511 (11th Cir.

   1983) (finding “[t]he possibility that adequate compensatory or other corrective

   relief will be available at a later date, in the ordinary course of litigation, weighs

   heavily against a claim of irreparable harm.”); see Lewis v. S. S. Baune, 534 F.2d

   1115, 1124 (5th Cir. 1976). Thus, failing to issue an injunction in this case would

   not constitute a “substantial threat of irreparable injury.” If Plaintiff seeks a remedy




                                              14
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 15 of 16




   for the claims he raises, then he should name the proper parties in separate §1983

   actions, of course, subject to separate case numbers and filing fees.

         Plaintiff does not state a prima facie case for preliminary injunctive relief,

   does not demonstrate that he currently faces a “substantial threat” of “immediate and

   irreparable injury” from the defendants named in the instant case, and does not name

   any defendant in the instant case. Thus, Plaintiff has failed to meet his burden of

   demonstrating the existence of the necessary prerequisites for issuance of a

   preliminary injunction.

                                VI.    Recommendations

         Accordingly, it is recommended that:

         1. Defendant’s Motion to Dismiss [ECF No. 29] be GRANTED;

         2. The amended complaint [ECF No. 8] be DISMISSED, pursuant
            to 28 U.S.C. § 1915(g) because Plaintiff is a “three-striker” under
            the PLRA. Since the statute only precludes Plaintiff from
            proceeding in forma pauperis, the dismissal should be without
            prejudice should he move to reopen the case upon payment of
            the full filing fee of $400.00 within ten days of dismissal of the
            complaint;

         3. Accordingly, Plaintiff’s application to proceed IFP [ECF No. 3]
            should be REVOKED because as a matter of law he is prohibited
            from proceeding in forma pauperis;

         4. Plaintiff’s Emergency Restraining Order Injunction should be
            DENIED with prejudice [ECF No. 35];

         5. This matter should be CLOSED;

         6. All pending motions should be DENIED as MOOT.
                                            15
Case 1:19-cv-21754-RNS Document 48 Entered on FLSD Docket 01/22/2020 Page 16 of 16




         Objections to this report may be filed with the District Court Judge within

   fourteen days of receipt of a copy of the report. Failure to do so will bar a de novo

   determination by the District Court Judge of anything in the recommendation and

   will bar an attack, on appeal, of the factual findings of the Magistrate Judge. See 28

   U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 149 (1985).

         Signed this 22nd day of January, 2020.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE


   cc:   Mike E. Neal
         150-133-695
         Miami-Dade County-PDC
         Pretrial Detention Center
         Inmate Mail/Parcels
         1321 NW 13th Street
         Miami, FL 33125
         PRO SE

         Ana Angelica Viciana
         Miami-Dade County Attorney's Office
         111 NW 1st Street, Suite 2810
         Miami, FL 33128
         (305) 375-4948
         Email: anita@miamidade.gov




                                            16
